DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of assembly, classified in B23K 26/042.
II. Claim 11, drawn to a control unit, classified in B23K 31/003;
III. Claim 12, drawn to a vehicle chassis assembly, classified in B62D 65/02;
IV. Claims 13-14, drawn to computer program/readable medium, classified in B23K 26/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the method of group I does not require the control unit recited in claim 11 and that control unit is not required for the method of claim 1-10.  The subcombination has separate utility such as for processing of non -vehicle structures.

Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the assembled vehicle chassis of claim 13 does not rely on the computer program and computer readable medium of claims 13 and 14 because the vehicle assembly can use programs and mediums different than that of claims 13 and 14.  The subcombination has separate utility such as for non -vehicle chassis and programs and readable medium therefor rather than assembly of chassis.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I , III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination as claimed does not require the particulars of the method and .  The subcombination has separate utility such as programing and medium for non –vehicle assemblies.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Bernard on 1/19/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, the phrase "…type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "assembly type"; “deformation type”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1,8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chernoff et al (US 2008/0053739).
Chernoff discloses for claim 1: 1. A method of assembling a plurality of body structures for forming a vehicle assembly (abstract,fig 5,22) comprising the body structures (182,fig 22), the method comprising the steps of: - providing a plurality of body structures to be assembled(abstract,fig 22), at least one of the body structures having a deformation region(¶¶5,104); - acquiring information (¶8)indicating a vehicle assembly type(¶120,inventory,abstract,¶118.fig 31)to be formed(¶105,101,fig 6,14,sensor); - mating at least one body structure with another body structure to form the vehicle assembly(¶¶103,107,fig 21); and - performing a deformation region treatment (¶¶104,105,108)on at least one deformation region of at least one body structure of the vehicle assembly (fig 22)to form at least one deformable region 184 based on the information indicating vehicle assembly type(fig 31,abstract,¶¶120,118).

    PNG
    media_image1.png
    316
    447
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    733
    411
    media_image2.png
    Greyscale

8. The method according to claim 1, wherein the body structure is any one of a front structure, front bumper structure, front floor, chassis part, rear floor, rear bumper structure, 

9. The method according to claim 1, further comprising the step of determining deformation type based on the acquired information indicating the vehicle assembly type to be form(¶¶104,105).
10. The method according to claim 1, further comprising the step of determining location of said deformation treatment position of said deformation based on the acquired information indicating the vehicle assembly type to be formed(¶¶104,105).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff as applied to claim 1 above, and further in view of Catlin (US 5819408).

The claim differs in that an identification tag disposed on one of the provided body structures is recited.
Catlin teaches bar codes to identify vehicle assembly in c 5 l 55-c 6 l 5; c 16 l 55-65. 
The references are in the same field of endeavor and address the same or similar problem.
The advantage is enhancing smart manufacturing systems, eliminating the growing threat of counterfeit parts, and making the vehicles harder to steal, dismantle, and sell.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Chernoff by including ID for body structures as taught by Catlin for enhancing smart manufacturing systems, eliminating the growing threat of counterfeit parts, and making the vehicles harder to steal, dismantle, and sell
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff as applied to claim 1 above, and further in view of Sakai et al (US 5988305) and Porsche (DE 102014118180 supplied by applicant).

3. The method according to claim 1, wherein said deformation region treatment is one of a electronic beam source treatment, gas source for gas-cutting treatment, laser treatment, plasma treatment and water jet treatment.
The claim differs in the deformation treatment.
Sakai teaches this in conventional cutout in c 4 l 45-65; c 1 l 30-45, slits 63.
Porsche teaches this in the abstract , ¶¶35-41,fig 1-9.

The advantage is using conventional processes for defamation region treatment.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Chernoff by using conventional deformation region treatment as taught by Sakai and Porsche for improved processing. 
4. The method according to claim 1, wherein the step of performing a deformation region treatment comprises the step of reducing a thickness of at least one deformation region of at least one body structure of the vehicle assembly to be formed(Sakai ¶174.fig 11,14,17).

5. The method according to claim 1, wherein the step of performing a deformation region treatment comprises the step of forming a slit extending along said deformation region (slit 63,fig 11,14,17).

6. The method according to claim 5, wherein said slit is any one of a straight slit, curved slit, a piecewise-linear slit, and piecewise-curved slit(Sakai 63).

7. The method according to claim 5, wherein said slit is any one of a continuously extending slit and a discontinuously extending slit(Sakai fig 11,14,17).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 1426360 supplied by applicant page 4 of translation hydroformed parts or stamped or by other suitable means.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763